Case: 13-13763   Date Filed: 03/14/2014   Page: 1 of 4




                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-13763
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 2:13-cv-00693-KOB



LEROY JUNIOR MOORE,

                                             Plaintiff - Appellant,

versus

BIRMINGHAM PUBLIC LIBRARY,

                                             Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (March 14, 2014)

Before WILSON, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 13-13763        Date Filed: 03/14/2014       Page: 2 of 4


       Leroy Junior Moore, proceeding pro se, appeals the dismissal of what the

district court construed to be a civil rights claim brought under 42 U.S.C. § 1983

against the Birmingham Public Library. We affirm.

       In his complaint, Mr. Moore alleged that the Library violated his rights

under the First and Fourteenth Amendments when it wrongfully accused him of

sexually harassing its employees and banning him from its premises. See D.E. 1.

Mr. Moore also asserted claims against the Library for defamation, slander,

wrongfully withholding evidence, and unlawful arrest. Id. The district court

granted the Library’s motion to dismiss, finding that Mr. Moore’s claims were

barred under the doctrine of res judicata (i.e., claim preclusion). D.E. 16 at 2.

Specifically, the court found that Mr. Moore’s claims in this case were the same, or

arose from the same nucleus of operative facts, as those raised by Mr. Moore in a

previous complaint filed with the district court in 2012, which had been dismissed

with prejudice. See Moore v. Birmingham Public Library, 2013 WL 1498974

(N.D. Ala. 2013) (Moore I) (dismissing with prejudice Mr. Moore’s claims for

alleged violations by the Birmingham Public Library of his freedom of speech and

due process rights under the First and Fourteenth Amendments). 1

       We review de novo a district court’s ruling that res judicata bars an action.

Ragsdale v. Rubbermaid, Inc., 193 F.3d 1235, 1238 (11th Cir. 1999). Prior

1
 The district court was permitted to “take judicial notice of its own records[.]” United States v.
Rey, 811 F.2d 1453, 1457 n.5 (11th Cir. 1987).
                                                 2
                Case: 13-13763      Date Filed: 03/14/2014      Page: 3 of 4


litigation will bar a subsequent action under the doctrine of res judicata when four

requirements are met: “(1) the prior decision was rendered by a court of competent

jurisdiction; (2) there was a final judgment on the merits; (3) the parties were

identical in both suits; and (4) the prior and present causes of action are the same.”

Davila v. Delta Air Lines, Inc., 326 F.3d 1183, 1187 (11th Cir. 2003) (quoting

Jang v. United Techs. Corp., 206 F.3d 1147, 1149 (11th Cir. 2000)). This bar

applies to claims that were raised in the prior action as well as those claims that

could have been, but were not, raised. See id.2

       From the record, it is clear that the first three elements of res judicata are

present here. First, the district court in Moore I properly exercised jurisdiction in

that case, liberally construing Mr. Moore’s pro se complaint as asserting a civil

rights claim under 42 U.S.C. § 1983 for violations of constitutional rights. Second,

the district court dismissed Mr. Moore’s complaint in Moore I with prejudice,

thereby rendering a final adjudication on the merits. See Citibank, N.A. v. Data

Lease Fin. Corp., 304 F.2d 1498, 1501-02 (11th Cir. 1990) (a dismissal with

prejudice “normally constitutes a final judgment on the merits which bars a later

suit on the same cause of action”). Third, the parties in Moore I—namely, Mr.

Moore and the Birmingham Public Library—are the same parties in this case. See

Moore, 2013 WL 1498974, at *1; D.E. 1.

2
  As Mr. Moore is proceeding pro se, his pleadings must be liberally construed. See Tannenbaum
v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).
                                              3
              Case: 13-13763     Date Filed: 03/14/2014   Page: 4 of 4


      The fourth element, requiring that the prior and present causes of action be

the same, has also been met. “In determining whether the causes of action are the

same, a court must compare the substance of the actions, not their form.” Ragsdale,
193 F.3d at 1239 (citations omitted). Specifically, we must decide whether the

prior and present causes of action “arise[] out of the same nucleus of operative fact,

or [are] based upon the same factual predicate.” Id.

      In addition to First and Fourteenth Amendment claims, the current complaint

by Mr. Moore asserted claims for defamation, slander, wrongfully withholding

evidence, and unlawful arrest that were not raised in Moore I. Mr. Moore’s claims

in both cases, however, arise from a series of incidents between Mr. Moore and

Library employees which resulted in a 2011 sexual harassment complaint filed

against Mr. Moore by Library employees, as well as his subsequent expulsion from

the Library in 2012. Both actions, therefore, are based upon the same factual

predicate, and Mr. Moore’s present claims were or could have been asserted in

Moore I. As all four elements of res judicata are satisfied, we affirm the district

court’s order granting the Library’s motion to dismiss.

AFFIRMED.




                                          4